DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on December 30, 2021 has been entered.
 Response to Arguments
Applicants’ arguments, filed with the RCE, with respect to the rejection(s) of claim(s) 1 and 17 under Wendt have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang (US 7,962,249).  As presented in more detail in the art rejection below, Zhang discloses a MPPT DC/DC converter with four modes (col. 8, lines 1-4) that includes functionality that corresponds to the three claimed modes.
The Applicants’ response to the claim objection is not persuasive.  The specification flatly states “module 405 preferably enters a voltage control mode (step 55) and voltage output between wires 412,410 is slowly ramped up.  Voltage continues to ramp up [] until module 205,405 detects that current is being drawn (step 507).  When sufficient current is drawn (step 507), module 205, 405 begins normal operation” 
The Applicants analysis is not persuasive.  The conclusion that the specification provides written description support for the amended language of claims 1 and 17 is unsupported.  It takes too many leaps without providing supporting evidence.  
If the Applicants are arguing that the skilled artisan would have understood the meaning of their disclosure because it is known that all MPPT requires a “sufficient” current draw before starting, then wouldn’t that make the Applicants’ voltage control mode obvious?  
If the voltage control mode is the manner by which the claims distinguish over the prior art, then it must have sufficiently clear written description disclosure in the specification.  It is unclear how the limited references to the voltage control mode achieve this.  If the Applicants disagree, they are requested to provide a more detailed explanation of how the specification supports these limitations. 
Information Disclosure Statement
The Applicants’ lengthy (85 foreign and non-patent literature documents) information disclosure statement, filed 1/3/22, has not been considered at this time.
As previously agreed to during a video interview (7/6/20), the Applicants are requested to provide a key word search on the foreign references and non-patent literature documents filed during prosecution.  The terms to be searched are:
Maximum power point (or just the acronyms MPP, MPPT) in the same sentence as “maintain” (or any other verb that the Applicants intend to use instead), 
 Maximum power point (or just the acronyms MPP, MPPT) in the same sentence as “maintain” (or any other verb that the Applicants intend to use instead), and in the same sentence as “ramp up” and “voltage”. 
Maximum power point (or just the acronyms MPP, MPPT) in the same sentence as “sufficient current” 
Of the many references provided to date, the Applicants assistance is requested to identifying those (if any) that disclose the presence of voltage/current control prior to MPPT.  If this is the Applicants’ improvement over the prior art, then it needs to be shown that the references they have submitted do not already disclose this.  As agreed to in previous discussions, the Applicants have accepted this burden on the condition that the key words are provided by the Examiner. 
The Applicants should note that these terms may change with any amended language in claims 1/17 and are requested to update the search terms accordingly.
Specification
The disclosure is objected to because paragraph 55 recites “a current is being drawn” (referring to step 507).  Current can be drawn from both the PV panel (into the converter) and from the converter (by the inverter).  The specification does not clearly distinguish which current is being sensed.  We have discussed this issue during telephone interviews, but it would be easier for future readers to understand the disclosure by updating the specification (instead of requiring every reader to consult the prosecution history). 

Claim Objections
Claims 1 and 17 are objected to because:
It is unclear what is meant by the voltage control mode including an increase in current drawn that is sufficient to “maintain a maximum power point”.  The Applicants have argued that the voltage control mode does not include maximum power point tracking.  It is unclear how a maximum power point can be “maintained” without this tracking.  
It is unclear why only the MPPT mode includes the step of transferring power from converter input to output.  The other two modes also transfer power.  In the voltage control mode, the output voltage is ramped up.  This inherently requires power to be transferred from the input.  And, in the safety mode, power is only “limited”, which suggests that the Applicants intend this to be a non-zero value of power at the output.  Again, this inherently requires power to be transferred through the converter from the input.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-11, 15, 17-21, 23-24, 26-29, 31-34 and 37-41 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
There is no written description support in the specification for the amended limitation of claim 1 that recites “maintains the output voltage control mode until the power converter detects an increase of the sensed current sufficient to maintain a maximum power point at the input of the power converter” (emphasis added) and that “in response to the powered control circuit detecting the increase of the sensed current sufficient to maintain the maximum power point at the input of the power converter, switching the power converter …” (emphasis added).
The specification (par 55) only flatly states that the voltage control mode is defined as ending when the current drawn is “sufficient”.  The specification does not even clearly state that this current is drawn from the converter output (as opposed as drawn by the converter from the PV).  The specification does not get into any details about what makes this drawn current “sufficient”.  The amended limitation that sufficiency is defined as “to maintain a maximum power point” has not written description support in the specification.
The Applicants’ comments in the RCE, attempting to address the written description support of the amendment, are not persuasive for the following reasons.  The Applicants’ remarks contend that because of converter efficiency, “for a maximum power point [] to be maintained, a sufficient level of power has to be transferred from the input to the output [].  This is the same as requiring a sufficient level of current at the 
What does “for a maximum power point to be maintained” mean?  The Applicants’ arguments indicate that the voltage control mode is separate from (and comes before) the MPPT mode.  If maximum power point tracking is not carried out within the voltage control mode, then how is MPP “maintained”?
While converters do have “efficiency”, the specification only mentions this term is passing three times (paragraphs 5, 33, 43).  There is no indication in the specification that the Applicants considered the efficiency as part of what makes the current “sufficient”.  
There has been no evidence provided to support the position that MPP can only be “maintained” by transferring “sufficient power” through the converter. A converter performing MPPT will find the maximum power point of its associated photovoltaic source given its conditions (solar illumination, dirt, etc.) – not random thresholds within the converter. 
This unsupported sufficient transferred current level is not “the same” as requiring current at the output.  It is agreed that power out equals power in times efficiency.  But the specification (and claims) recite that output voltage “ramps up”.  There is no “particular level” of output voltage by which output current can be determined (current equals power divided by voltage). 
The quoted section ends with the same unsupported assertion that the output current is “sufficient to maintain the maximum power point”.  How is MPP “maintained”?  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 15, 17-19, 21, 23-24, 27-28, 31-34 and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang (US 7,962,249) in view of Armstrong (US 2007/0103297) .  
With respect to claim 1, Zhang discloses the apparatus necessary to complete a method (fig 1-3 and 5; col. 5-10) comprising:
receiving power from a DC power source (202) at an input of a power converter (206);
providing a powered control circuit (208);
in response to detecting, the powered control circuit, an absence of a communication signal from a signaling mechanism (110; col. 5, lines 21-24), controlling the power converter into a safety mode (col. 8, lines 25-30; shutdown mode” is the same as the “dormant mode”, see col. 8, lines 6-15), wherein the 
in response to the powered control circuit detecting receipt of the communication signal while in the safety mode, switching the power converter from the safety mode to an output voltage control mode (low-current event within the “tracking mode”; col. 9-10, bridging paragraph), wherein the converter in the output voltage control mode:
ramps up the output voltage (the converter is producing an output when it wasn’t previously in the shutdown/dormant mode; the output capacitor C causes the output voltage to rise gradually, thereby forming a voltage “ramp”), while sensing a current being drawn from the output of the power converter (fig 3, Iout is sensed); and
prior to performing MPPT at the converter input, maintains the output voltage control mode until the power converter detects an increase of the sensed current sufficient to maintain a maximum power point at the converter input (col. 9-10 bridging paragraph); and
in response to powered control circuit detecting the increase of the sensed current sufficient to maintain the maximum power point at the converter input, switching the power converter from the output voltage control mode to a MPPT mode (col. 9-10, bridging paragraph), wherein the converter in the MPPT mode:
tracks the MPP at the converter input (redundant to the name of the mode; see also col. 5, lines 28-43); and

Zhang discloses a method of operating a converter connected to a PV panel.  The converter is operated in a plurality of modes.  A first mode is a dormant mode (also referred to as a shutdown mode), during which output voltage is limited.  
In a second mode, the Zhang converter is operating in a tracking mode, but with a low current.  Zhang discloses that MPPT tracking is disabled when the converter output current is too low.  This is interpreted as output current not being “sufficient”.  Since this mode was preceded by the dormant mode, during which the converter switches were held off, Zhang would transition from having no output power to having some.  This transition is interpreted as a “ramp”, as the converter output capacitor would absorb the initial amount of power provided by the converter. 
In a third mode, the Zhang converter output current rises above the threshold at which it becomes “sufficient”.  At this point, MPPT is activated.  The last two limitations of the claim a redundant to the common understanding of what is already included in MPPT. 
Zhang discloses the powered control circuit, but does not expressly disclose how it is powered.  Armstrong (fig 2; associated text) discloses a photovoltaic system that includes the method steps of: receiving power from a DC power source (46) and powering on a control circuit (20) using the received power (par 28).  Zhang and Armstrong are analogous because they are from the same field of endeavor, namely solar power generation systems.  At the time of the applicants’ earliest priority date, it would have been obvious to one skilled in the art to modify Zhang to have its control 
With respect to claim 2, Zhang discloses the DC power source comprises one or more solar cells (fig 1, item 102n; fig 3, item 202).
With respect to claim 3, Zhang discloses limiting, by a switch (any of 310n and 312; see col. 8, lines 6-13) of the power converter, the output voltage at the output of the power converter below the predetermined voltage.  
With respect to claim 4, Zhang discloses the power converter comprises a DC/DC converter (col. 3, lines 28-38; col. 6, lines 26-33).
With respect to claim 6, Zhang discloses detecting receipt of the communication signal comprising receiving the communication signal from the signaling mechanism (110) associated with an inverter (112).  Zhang components 110 and 112 are part of the same system; thus they are “associated” with each other.
Claim 6 only further limits claim 1 by adding “associated with an inverter”.  The claim does not define what “associated” mean.  No clarifying amendments or comments have been provided by the Applicants. 
With respect to claim 8, Zhang discloses the communication signal, but does not expressly disclose its frequency.  At the time of the applicant’s earliest filing date, it would have been obvious to one skilled in the art to select 60Hz or “a grid frequency” as 
With respect to claim 10, Zhang discloses detecting the communication signal comprises detecting a signal received on an electrical conductor (see line between 110 and each of 104n).
With respect to claim 15, Zhang discloses:
switching from the MPPT mode to the safety mode in response to detecting a first change in the communication signal (col. 5, lines 21-24; col. 8, lines 1-5); and
switching from the safety mode to the voltage control mode and subsequently to the MPPT mode in response to detecting a second change in the communication signal (col. 5, lines 21-24; col. 8, line 1-5).
Zhang discloses that the converter mode is controlled through signals sent from the central array controller.  These modes can occur in any order/sequence. 
With respect to claims 17-19 and 21, Zhang and Armstrong combine to disclose the apparatus, as discussed above in the art rejection of claims 1, 3-4, and 1, respectively.  The references are analogous, as discussed above.  Claim 17 repeats the limitations of method claim 1, except that the method steps are presented as a 
With respect to claims 23-24, Zhang discloses producing, by the power converter, the output voltage that is lower than an input voltage (col. 6, lines 44-49).  By operating in a buck mode, the Zhang controller would produce an output voltage that is lower than the input voltage. 
With respect to claim 27, Zhang discloses generating the communication signal in response to a change in voltage, current, or power corresponding to an inverter or a power gird (col. 4, lines 4-61).  Zhang discloses that each converter reports its output voltage and current (these are “corresponding to an inverter”, as they are input to the inverter 112).  This data is then used by the central controller (or the operator) to control the converters (either by changing their conversion ratio or changing their modes).
With respect to claim 28, Zhang discloses that the change in claim 27 is one or more of the voltage, the current, or the power falling out of a predetermined range (col. 4, lines 4-13).
Claims 27-28 do not recite that the voltage, current or power is monitored/sensed at an inverter or at a power grid.  The use of “corresponding to” introduces significant breadth into the claim.  The applicants have been notified of this breadth, but have not corrected the ambiguity in the claims.  Thus, the broad interpretation is presumed to be correct and will continue to be used.  
With respect to claim 31, Zhang discloses the first change in the communication signal comprises a lack of a signal or receipt of a different signal (Zhang discloses unique signals for each mode).

With respect to claims 33-34, Zhang discloses that a plurality of power modules are connected in parallel to the DC bus (see fig 1).  Each power module has its own communication signal.  Thus, with one power module being controlled to be in the dormant (safety) mode, other would remain on (MPPT mode).  The MPPT mode converters would continue to output power, thereby providing a non-zero output voltage. 
The claims do not define any structure to carry out a voltage control functionality.  The claims do not define any method steps that manipulate the power module to achieve a method.  The claims simply define that a mode “comprises” a non-zero voltage.  
With respect to claim 39, Zhang discloses ceasing to output power by the power module in response to detecting a change in the receipt of the communication signal, as discussed above in the art rejection of claim 15. By being controlled to enter the dormant mode, the Zhang converters would cease output power. 
With respect to claims 40-41, Zhang discloses that power converter output power is completely interrupted in the safety mode.  This mode obviously outputs less than 50W.  
Claims 8-9, 20 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Armstrong and Kolm 
(WO 2008/077473).  Citations will be made to the English translation of Kolm (attached to this Action).  This English translation was provided by the applicants in copending application 15/893,006.

receiving power from a DC power source (20) at an input of a power module (A-B);
detecting, by a control circuit (B), receipt of a communication signal from a signaling mechanism (C-D);
prior to the detecting of the receipt of the communication signal, operating the power module in a safety mode of operation by limiting output voltage at an output of the power module below a predetermined voltage (because A is open before the signal is received; see fig 7.1);
in response to detecting the communication signal, operating the power module in a normal mode of operation (close A after the signal is received; see fig 7.2). 
Kolm discloses detecting the communication signal comprises determining that the communication signal comprises a frequency (the Kolm signaling mechanism is clock generator; thus it produces a frequency).  Kolm does not expressly disclose the frequency is a 60Hz grid frequency.  At the time of the applicant’s earliest filing date, it would have been obvious to one skilled in the art to select 60Hz or “a grid frequency” as the frequency setting for the Kolm clock.  The motivation for doing so would have been the obvious to try rationale and the selection from a finite number of identified proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).  

With respect to claims 9 and 20, Kolm discloses detecting the communication signal comprises determining that the communication signal comprises a predetermined frequency corresponding to an inverter output (see fig 6-7).  The Kolm signaling mechanism is controlled by the inverter.  Thus, any frequency it produces is “predetermined” and “corresponding” to that inverter.
With respect to claim 26, Kolm discloses receiving the communication signal using a power line communication (B, C, D).  The references are analogous, as discussed above. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendt in view of Armstrong and Howarter (US 2009/0064252).
Zhang discloses the communication signal is sent over a wire, but does not expressly disclose detecting a wireless signal.  Howarter discloses that a converter communication signal can be wired or wireless (par 58).  
The combination and Howarter are analogous, since they are from the same field of endeavor, namely shutdown signals.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to replace the combination’s wired signal with a wireless signal, as taught by Howarter.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Howarter teaches that the two signal methods (wired, 
Also, as there are finite number of identified, predictable solutions (there are two), one skilled in the art, through the “obvious to try” rationale, would have been motivated to try both communication methods.  MPEP §2143(E).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Armstrong and Mumtaz (US 2007/0133241).
Zhang does not expressly disclose that the communication signal has a relationship to an islanding condition.  Mumtaz discloses that during an islanding condition, the inverter of a solar power generation system should turn off (par 4).  Thus, in the combination, when the Mumtaz inverter is turned off, the skilled artisan would have understood the need to control the Zhang converter to enter the dormant mode.  With no output (inverter is off), there is no need to keep operating the converter. 
The combination and Mumtaz are analogous, since they are from the same field of endeavor, namely solar power systems with inverters.  At the time of the invention by the applicants, it would have been obvious to configure the combination’s inverter to monitor for an islanding condition on the grid, as taught by Mumtaz.  The motivation for doing so would have been to protect the solar power generation system.
Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Armstrong and the applicants’ admitted prior art (“APA”; specification, par 10).
Zhang discloses the communication signal, but does not expressly disclose any (de)modulation.  APA teaches that FSK modulation is “known in the art”.  The 
Claims 37-38 simply recite the use of a known communication technique.  The claims do not recite any structure needed to carry out this communication.  The claims do not recite any method steps to undertake the communication.  The claim is limited to the generic functionality regarding the “use” of a known communication technique. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADI AMRANY/           Primary Examiner, Art Unit 2836